Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/14/22.
2.	The instant application is a national stage entry of PCT/US17/42846, international Filing Date: 07/19/2017, claiming priority from provisional application 62364245, fled on 07/19/2016.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/14/22 was filed after the mailing date of the Non-Final rejection on 7/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited in said IDS have been considered by the examiner.
It is in the examiner’s opinion the arts of the record including the arts cited in said IDS, taken alone or in combination do not specifically teach the combination of steps of amended claim 1.

Drawings
4.	The replacement drawing for figure 33 was received on 1/14/22.  The drawing is acceptable.


Claim status
5.	In the claim listing of 1/14/22 claims 69, 73, 91, 93-95, 98, 102 and 104-109 are pending in this application and are under prosecution. Claims 69, 73, 91, 93-95 and 102 are amended. New claims 104-109 are added. Claims 1-68, 70-72, 74-90, 92, 96-97, 99-101 and 103 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 6).
6.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, pg. 6).

Withdrawn Rejection and Response to the Remarks
7.	The pending rejection on the record has been withdrawn in view of amendments to claim 69 and persuasive arguments made by the applicant that the cited arts do not teach all the combination of limitations (Remarks, pgs. 6-9).

Examiner’s comment
8.	Claims 69, 73, 91, 93-95, 98, 102 and 104-109 have been renumbered as claims 1-14 and presented in the same order as presented by the applicant.

Conclusion
9.	Claims 69, 73, 91, 93-95, 98, 102 and 104-109 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634